Citation Nr: 0915686	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  06-37 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1959 to July 1978.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a May 2005 rating 
decision of the Chicago, Illinois Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service 
connection for bilateral hearing loss.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.  


REMAND

In his December 2006 VA Form 9, the appellant requested a 
Travel Board hearing.  He was scheduled for such hearing in 
March 2008.  He was unable to attend such hearing and (almost 
a month prior) asked that it be postponed and rescheduled.  
The Board has granted his motion to reschedule the hearing 
under the provisions of 38 C.F.R. § 20.702.  Because the 
Board may not proceed with an adjudication of the Veteran's 
claim without affording him an opportunity for such a 
hearing, a remand is required.  See 38 U.S.C.A. § 7107(b); 
38 C.F.R. § 20.700(a).  

Since Travel Board hearings are scheduled by the RO, the case 
is REMANDED to the RO for the following action:

Arrangements should be made for the 
Veteran to be scheduled for a Travel Board 
hearing at his local RO.  The case should 
then be processed in accordance with 
established appellate procedure.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

